Citation Nr: 0318322	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for heart disease due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, in which it 
denied service connection for heart disease due to exposure 
to ionizing radiation.  The veteran testified at a hearing at 
the RO before the undersigned in June 1997.  The Board 
remanded the issue for additional development in September 
1997 and again in April 2002.  The RO recently returned the 
case to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
his claim has been obtained.  

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's heart disease was 
present until more than a year after service or that it was 
etiologically related to any incident of service including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his exposure to ionizing radiation 
during his participation in Operation BUSTER-JANGLE caused 
his heart disease and that service connection should 
therefore be granted for that disability.  

In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion of 
the applicability of the Veterans Claims Assistance Act.  The 
Board will then analyze the veteran's claim with application 
of the law and regulations to the facts of the case.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and hypertension or arteriosclerosis becomes manifest to a 
degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  



Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

The Veteran's Claims Assistance Act - VA's duty to 
notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminates the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

In its statement of the case dated in December 1996, the RO 
notified the veteran of regulations pertaining to claims 
based on exposure to ionizing radiation and informed him that 
he needed to submit a medical opinion substantiating a 
relationship between radiation exposure and any disease not 
on the list of radiogenic diseases in 38 C.F.R. § 3.311 
thereby notifying him that he needed to submit such evidence 
for heart disease.  The Board remand of September 1997 
notified the veteran that it had determined that he had 
submitted competent scientific evidence that heart disease is 
a radiogenic disease and that VA would undertake further 
development of his claim under 38 C.F.R. § 3.311.  In a 
letters dated in October 1997 and January 1998, the RO 
notified the veteran that he should provide the names, 
addresses and approximate dates of treatment for all health 
care providers, VA or private, who had evaluated or treated 
him for heart disease in the recent past.  In an August 2001 
supplemental statement of the case (SSOC), the RO notified 
the veteran of the radiation dose estimate obtained from the 
Defense Treat Reduction Agency, the medical opinion obtained 
from the VA Under Secretary for Health and the Advisory 
Opinion obtained from the VA Compensation and Pension Service 
pertaining to his claim and the reasons for its denial of his 
claim.  

By means of the April 2002 remand, the Board notified the 
veteran of the action that would be undertaken by VA to 
further develop his claim, including obtaining an additional 
radiation dose estimate from the Defense Threat Reduction 
Agency (DTRA) for his heart/coronary arteries based on the 
location and activities of his company during Operation 
BUSTER-JANGLE as described by the veteran and 2 other 
servicemen in his battalion.  In a letter dated in July 2002 
the RO specifically notified the veteran that he was invited 
to submit his own radiation dose estimate.  At the same time, 
the RO notified the veteran of the provisions of 38 C.F.R. 
§ 3.311 pertaining to the submission of a radiation dose 
estimate by or on behalf of a claimant and what information 
he must provide to have his dose estimate considered 
submitted from a "credible source" for VA purposes.  In a 
December 2002 letter, the RO again notified that he could 
submit a radiation dose estimate from a credible source if he 
wished to do so.  Finally, in its May 2003 SSOC the RO 
notified the veteran of the most recent radiation dose 
estimate it had obtained from DTRA (a copy of which DTRA had 
provided to the veteran) and of medical and advisory opinions 
recently obtained from the VA Under Secretary for Health and 
the VA Compensation and Pension Service, respectively, 
pertaining to his claim and the reasons for its denial of his 
claim.  

It is the Board's judgment that by means of the SOC, the 
Board remands, the multiple SSOCs and correspondence to the 
veteran, that VA has complied with the duty to notify the 
veteran of what evidence he should obtain and what evidence 
would be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  

In this case, obtaining a medical opinion, as well as other 
development, was required to proceed with the adjudication of 
the veteran's claim, and review of the record indicates that 
the RO complied fully with those requirements.  Specifically, 
the RO obtained available VA and private treatment records 
identified by the veteran, and it obtained medical opinions 
in conjunction with the claim.  In addition, the RO 
documented that the National Personnel Records Center has 
reported that the veteran's service medical records are not 
available and may have been destroyed in a fire at that 
facility.  The RO obtained radiation dose assessments as 
required by multiple remands that were necessary to fully 
consider all the veteran's contentions pertaining to his in-
service exposure to ionizing radiation.  As required under 
38 C.F.R. § 3.311, the RO referred the case to the Under 
Secretary for Benefits for an opinion as to whether sound 
scientific and medical evidence supports the conclusion that 
it is at least as likely as not that the veteran's heart 
disease resulted from radiation exposure during service.  
This evidence will be discussed below.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  In addition to private medical records, 
the veteran has submitted a completed Radiation Exposure 
Questionnaire, statements from fellow servicemen concerning 
the activities of the 231st Engineer Construction Battalion 
during Operation BUSTER-JANGLE, newspaper articles concerning 
atomic tests, book reviews, and a copy of a February 1994 
letter from Edward A. Martell, Ph.D., to the Secretary of the 
Department of Energy in which he discussed the hypothesis 
that atherosclerosis plaques may be radiation-induced benign 
tumors of the artery wall.  The veteran also submitted an 
excerpt from a book titled No Immediate Danger, Prognosis for 
a Radioactive Earth, a copy of a paper presented by William 
J. Brady at a United States Senate Veterans Affairs Hearing 
in April 1998, an internet article titled "Atomic radiation 
linked to heart disease, stroke," a September 2000 article 
published in conjunction with the Nevada Test Site 50th 
anniversary and titled "Camp Desert Rock:  return to the 
past."  He also submitted abstract of journal articles about 
the health effects of ionizing radiation as well as a copy of 
an October 1951 newspaper article titled "Brass-Lots of 
It-Has Been Invited to Atomic Test."  In addition, the 
veteran submitted a copy of the Executive Summary of a book 
titled Radiation from Medical Procedures in the Pathogenesis 
of Cancer and Ischemic Heart Disease:  Dose-Response Studies 
with Physicians per 100,000 Population.  

The veteran has identified no other evidence that he has 
indicated is relevant to his claim.  With the assistance of 
his representative he testified at the June 1997 hearing 
before the undersigned.  

In sum, it is the judgment of the Board that the facts 
relevant to veteran's claim have been properly developed to 
the extent possible, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  



Standard of review

The Board will apply the current standard of review in 
evaluating the veteran's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



Background

A review of the history of the veteran's case shows that in 
January 1979 the veteran filed a VA service connection claim 
and stated the claim included service connection for 
hypertension, which at that time he argued was due to worry 
over the future in light of his exposure to radiation from 
nuclear bomb tests in service.  At that time the RO requested 
that NPRC provide the veteran's service medical records.  In 
February 1979 NPRC reported that no medical records for the 
veteran were on file at NPRC and that the veteran's service 
was "fire-related service" indicating that the veteran's 
records may have been destroyed in a July 1973 fire at that 
facility.  At a VA examination in February 1979, the veteran 
gave a history of hypertension dating back to 1972 when 
elevated blood pressure was found at a routine physical 
examination by the Department of Transportation.  The veteran 
reported that he was treated with medication for six months 
and thereafter had received no medication but had continued 
to check his blood pressure.  The veteran at that time gave a 
history of exposure to radiation at Camp Desert Rock, Nevada, 
when he witnessed 5 atomic bomb detonations between September 
and December 1951.  Diagnoses after clinical examination 
included hypertension.  In a letter dated in March 1979, John 
B. Emery, M.D., stated that he had treated the veteran 
between November 1972 and January 1977 with the bulk of the 
visits for elevated blood pressures.  Dr. Emery stated that 
the veteran had initially received medication for his 
hypertension but later chose to attempt to manage the 
symptoms by relaxation procedures.  

In May 1979, the VA Compensation and Pension Service 
forwarded to the RO a May 1979 report for the veteran from 
Reynolds Electrical & Engineering Co., Inc. (REECo) in which 
it stated it had no dosimetry record for the veteran for the 
year 1951.  The report explained that REECo was a prime 
contractor for the Nevada Operations Office of the Department 
of Energy (DOE) and had been designated by DOE as the 
custodian of personnel radiation dosimetry records related to 
nuclear weapons testing and nuclear devices.  REECo stated 
that if additional information became available and updated 
record would be sent to VA.  

In a rating decision dated in July 1979, the RO adjudicated 
the veteran's service connection claim and determined 
available records were negative for any indication of 
radiation exposure and denied the claim.  The RO informed the 
veteran of his procedural and appellate rights in a letter 
dated in July 1979.  In an August 1979 letter to the veteran, 
the RO explained that his congressman had furnished copies of 
service morning reports showing he was present at Camp Desert 
Rock at the time of nuclear detonations.  After further 
communication with the veteran's congressman and the veteran 
himself, VA requested another search be made for records on 
possible radiation exposure for Company "A" of the 231st 
Engineers "C" Battalion.  

The Department of the Army provided an interim report in 
April 1980 in which it stated that a thorough search of 
dosimetry records indicated the veteran received no radiation 
dosage but that morning reports indicated he was assigned to 
Camp Desert Rock during the period from 10 October 1951 to 5 
December 1951.  It was also stated that records indicated 
that some members of the veteran's unit participated in a 
nuclear test on 29 November 1951 as observers only but that 
that the veteran's name did not appear on any orders 
directing service members to observer sites.  The Department 
of the Army report indicated that check of dosimetry records 
of 23 service members who appeared on the veteran's morning 
report indicated that 10 showed dose readings of 0.50 to 
0.000 rems and that 13 service members showed no record of 
dosimetry readings.  The report concluded with the statement 
that reconstructed unit dosimetry would be furnished when 
available.  In a letter forwarding this report to the RO, the 
Director of the VA Compensation and Pension Service stated an 
exposure of 0.5 rem could be compared with exposure received 
from a clinical chest X-ray at that time of 0.7 rem gamma.  

In July 1980, the RO concluded that the evidence did not show 
excessive radiation exposure to the veteran and continued its 
denial of the claim.  The veteran did not appeal, and the 
RO's decisions became final.  See38 U.S.C.A. § 7105 (West 
2002).  

In a final report dated in September 1982, the Department of 
the Army stated that reconstructed unit dosimetry had been 
received for the 231st Engineer Combat Battalion for Desert 
Rock I, II and III, Operation Buster-Jangle.  The report 
stated that given that the veteran observed Shot DOG and 
participated in Shot SUGAR cleanup and UNCLE setup 
activities, his estimated film badge dose would be 1.58 rem.  

In a letter dated in November 1985, the RO notified the 
veteran that guidelines under which it had reviewed his 
radiation claim had recently been replaced by regulations 
issued by VA under the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act.  The RO stated that the 
regulations had become effective in September 1985 and that, 
among other things, the regulations identified certain forms 
of cancer as diseases that may have been caused by exposure 
to ionizing radiation.  The RO informed the veteran that he 
could reopen his claim and provided him appropriate forms.  
The veteran indicated that he wanted to reopen his claim, but 
did not provide additional information in support of his 
claim, though requested to do so at that time and again in 
October 1986.  

In a June 1987 letter to VA, the Department of the Army 
stated that the previously provided reconstructed dosimetry 
data had been revised and that a scientific dose 
reconstruction indicated that the veteran would have received 
a probable dose of 3.7 rem gamma for his activities during 
Operation BUSTER-JANGLE.  The letter stated that the 
reconstructed dose could range from a possible high of 4.7 
rem gamma to a possible low of 2.9 rem gamma.  The letter 
also stated that the reconstruction report indicated that due 
to the distance of the veteran's unit from ground zero, he 
had virtually no potential for exposure to neutron radiation.  

In a rating decision dated in August 1987, the RO confirmed 
and continued its denial of service connection for residuals 
of radiation exposure on the basis that the veteran had not 
identified a radiogenic disease as defined by VA regulations.  
In a September 1987 letter, the RO notified the veteran of 
its decision and informed him of his procedural and appellate 
rights.  The veteran did not appeal and that decision became 
final.  See 38 U.S.C.A. § 7105.  

In April 1995, the veteran filed a claim for multiple 
disabilities, including hypertension and arteriosclerosis, 
which he said were residuals of exposure to radiation.  In 
its November 1996 rating decision, the RO denied service 
connection for heart disease as not having been shown to be 
related to service.  In so doing, the RO in effect combined 
the claimed cardiovascular disabilities, hypertension and 
arteriosclerosis, and called them heart disease.  The RO 
notified the veteran that he needed to submit a medical 
opinion substantiating a relationship between radiation 
exposure and any heart disease, which was not on the VA list 
of radiogenic diseases.  Even though it had previously denied 
service connection for residuals of radiation exposure 
including hypertension, the RO adjudicated the claim on a de 
novo basis with consideration of revisions of 38 C.F.R. 
§ 3.311 since it had last adjudicated the claim in 1987.  
Those revisions, which became effective in September 1994, 
provided that VA's regulatory list of radiogenic diseases was 
no longer an exclusive list of conditions that might be 
granted service direct connection based on exposure to 
ionizing radiation.  The revisions provided that if a 
claimant cites or submits competent scientific or medical 
evidence that the claimed condition is one that may be 
induced by ionizing radiation, the claim would be developed 
under the revised regulation.  See 60 Fed. Reg. 9627 (1995).  

The Board will also consider the veteran's claim on a de novo 
basis as it has been well established that previously denied 
claims may be subsequently adjudicated as new claims without 
regard to finality where there has been a liberalizing change 
in the applicable law.  See, e.g., Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993); Sawyer v. Derwinski, 1 Vet. App. 
130, 133-34 (1991).  

38 C.F.R. § 3.309

As was noted earlier, the veteran's service medical records 
are not available and were most likely destroyed in a fire at 
the National Personnel Records Center in 1973, years before 
the veteran filed his earliest claim.  The veteran does not 
contend, nor does the available evidence indicate, that his 
hypertension or arteriosclerotic heart disease was present in 
service or within a year after his separation from service.  
As noted earlier, the available evidence shows that the 
veteran's hypertension was first diagnosed and treated in the 
early 1970's.  Records from Paula D. Kilpatrick, M.D., show 
that in November 1992 the veteran was seen with complaints of 
chest and shoulder pain on exertion.  After examination, the 
impression was chest pain, which Dr. Kilpatrick stated 
sounded cardiac and was definitely exercise induced.  She 
noted that his positive risk factors included that he was a 
male with hypertension, had mildly elevated cholesterol with 
low high density lipids, and that he was an ex-smoker.  VA 
medical records show that the veteran underwent an exercise 
stress thallium test in March 1993 that showed ischemia of 
the inferior, anterior, septum and apical walls.  VA left 
ventriculography and coronary angiography in April 1993 
showed normal left ventricular function with 80 percent 
stenosis of the left anterior descending artery, 50 percent 
stenosis of the circumflex artery and total occlusion of a 
right coronary artery.  He underwent coronary artery bypass 
grafting at St. Vincent Hospital in May 1993.  There is no 
evidence of the presence of hypertension or arteriosclerosis 
in service or that either was present to a compensable degree 
within one year after service.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(a) are 
not for application.  

Neither hypertension nor arteriosclerosis is among the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's claim that 
his heart disease is due to in-service radiation exposure.  

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's heart disease is related to his exposure to 
ionizing radiation in service.  As has been noted previously, 
the veteran submitted a copy of a February 1994 letter from 
Dr. Martell to the Secretary of DOE.  In that letter, Dr. 
Martell discussed problem areas in the radiation health field 
and identified radiation-induced atherosclerosis as a problem 
area.  He reported that his review of evidence provided 
support for the hypothesis that atherosclerosis plaques might 
be radiation-induced benign tumors of the artery wall.  It 
appears that Dr. Martell's conclusions were based upon a 
review of articles published in reputable scientific 
journals.  The materials submitted by the veteran included 
Dr. Martell's curriculum vitae indicating expertise in the 
area of the relationship between radiation exposure and the 
development of disease.  The Board therefore views Dr. 
Martell's letter as competent scientific evidence that the 
veteran's claimed condition is a radiogenic disease.  The 
Board notes, however, that the demonstration of a potentially 
radiogenic disease and exposure to ionizing radiation during 
service does not, in and of itself, establish entitlement to 
service connection.  The Board must consider all relevant 
factors, including the amount of radiation exposure, in 
determining whether the record supports the contended 
etiologic relationship.  

Over the years since the veteran's original claim VA has 
obtained multiple radiation dose estimates as additional 
information and evidence has become available concerning the 
veteran's participation in Operation BUSTER-JANGLE and as 
methods for reconstructing radiation exposure has been 
refined by DTRA.  

In particular, the Board notes that in a November 2000 
letter, the RO requested that the Defense Threat Reduction 
Agency (DTRA) provide an updated radiation dose assessment 
for the veteran, including a dose estimate for the heart and 
coronary arteries.  In a letter to the RO dated in February 
2001, DTRA reported that historical records confirmed that 
the veteran was present at Operation BUSTER-JANGE, an 
atmospheric nuclear test series conducted at the Nevada Test 
Site during 1951.  DTRA noted that the veteran was assigned 
to "A" Company, 231st Engineer Construction Battalion at 
that time.  With its letter, DTRA enclosed a copy of the unit 
history for the 231st Engineer Combat Battalion.  DTRA stated 
that a search of dosimetry data revealed no record of 
radiation exposure for the veteran but that a scientific dose 
reconstruction indicated that he would have received a 
probable dose of 2.78 rem gamma.  DTRA further stated that a 
reconstruction report titled Low Level Internal Dose Screen - 
CONUS Tests (DNA-TR-85-317) addressed the internal exposure 
of the veteran's unit based on unit activities.  DTRA said 
that application of the report's methodology to the 
heart/coronary arteries indicated that the veteran's (50-
year) committed dose equivalent was 0.2 rem.  

Morning reports show that the veteran was in Company A of the 
231st Engineer Combat Battalion.  The unit history for the 
231st Engineer Combat Battalion provided by DTRA states that 
three days before a shot, the battalion was responsible for 
setting up equipment displays so that observers could witness 
the effects of a nuclear detonation on selected items of 
military equipment.  After the shot, the engineers were 
responsible for clearing the debris and damaged equipment.  
The unit history discusses troop training and indoctrination 
exercises conducted at shots DOG, SUGAR and UNCLE.  It does 
not, however, specifically describe the activities and 
location of Company A throughout the BUSTER-JANGLE series.  

Throughout the appeal, the veteran emphasized that his 
company, Company A, was stationed in a forward area 
throughout BUSTER-JANGLE, and he maintains that because of 
his location and activities he was exposed to more radiation, 
both externally and internally, than is reflected by the DTRA 
dose estimates.  He, in effect, asserts that the unit history 
relied on by DTRA does not include a report of all of his 
company's activities.  In support of his position, he 
submitted statements from fellow servicemen who corroborate 
his contentions that the unit history furnished by DTRA does 
not provide a full description of Company A's location and 
activities.  He has also submitted a copy of a September 2000 
article that discusses the construction of Camp Desert Rock 
by the 231st Engineer Combat Battalion and its presence at 
the BUSTER-JANGLE test series.  The author describes the 
article as one of a series of historical articles published 
as part of the observance of the 50th anniversary of the 
Nevada Test Site.  The article includes a diagram that shows 
the 231st Engineer Combat Battalion located at Camp Dessert 
Rock and shows the Company A bivouac area relative to the 
shot locations, airstrip, control point, Camp Mercury and 
Camp Desert Rock.  The location of the Company A bivouac area 
shown in the diagram is in a forward area consistent with the 
descriptions provided by the veteran and fellow servicemen.  

For atmospheric nuclear weapons test participation claims, 
38 C.F.R. § 3.311(a)(4) provides that if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded, and the 
veteran may not be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  In 
this case, the veteran contends he and others of his company 
were stationed in a forward area throughout the BUSTER-JANGLE 
series and that they participated in placing items at 
designated positions around ground zero for each shot and 
participated in clearing debris and damaged equipment after 
each shot.  He contends that Company A's activities in this 
regard and its forward bivouac area location were not limited 
to shots DOG, SUGAR, and UNCLE.  At the time of the Board's 
April 2002 remand, available morning reports and the 
battalion history did not establish the veteran's presence at 
or absence from the Company A bivouac area.  In its April 
2002 remand, the Board noted that the battalion's activities 
were consistent with the veteran's presence in the Company A 
bivouac area as described by the veteran and his fellow 
servicemen.  The Board therefore requested that a new 
radiation dose estimate be obtained for the veteran to 
include consideration of the descriptions by the veteran and 
fellow servicemen of the activities of Company A with respect 
to all shots, that is, shots ABLE, BAKER, CHARLIE and EASY as 
well as the shots that were part of Exercises Desert Rock I, 
II and III, that is, shots DOG, SUGAR and UNCLE.  

In response to the request for additional development, DTRA 
provided a February 2003 letter describing its actions and 
conclusions concerning a radiation dose estimate for the 
veteran.  At the same time, DTRA provided a separate document 
titled Radiation Dose Assessment and Response to Technical 
Questions, which provides a detailed and exhaustive 
description of the available evidence pertaining to the 
veteran's case and discusses the methods it used to arrive at 
its current radiation dose estimate for the veteran.  DTRA 
provided the veteran a copy of the letter, the supporting 
analysis and copies of newly obtained morning reports, which 
played an important part in DTRA's analysis.  

DTRA explained that during its review it considered the 
statements from fellow servicemen submitted by the veteran as 
well as the veteran's own statements about his activities at 
Operation BUSTER-JANGLE.  DTRA also stated it reviewed unit 
morning reports for all companies of the 231st Engineer 
Combat Battalion to determine a scenario for the battalion.  
DTRA determined that the veteran's statement that his company 
remained in the forward area throughout the duration of 
Operation BUSTER-JANGLE to be inaccurate.  According to 
morning reports (not previously of record), "A" Company 
departed the forward area in the vicinity of Frenchman Flat 
at 1000 hours, November 6, 1951, and returned to Camp Desert 
Rock.  They were replaced by "C" Company, 231st Engineer 
Combat Battalion, that same day.  DTRA stated that subsequent 
morning reports do not indicate movement of "A" Company 
back to Frenchman Flat during the duration of Operation 
BUSTER-JANGLE.  DTRA also pointed out that statements of the 
fellow servicemen corroborated the information that "A" 
Company left the forward area of the Nevada Test Site and 
engaged in maintenance activities at Camp Desert Rock while 
stationed at that location.  Because of this and the absence 
of statements from the veteran indicating that he performed 
forward-area engineer tasks while assigned to Camp Desert 
Rock, DTRA determined that the previous calculations for the 
veteran pertaining to Shots SUGAR and UNCLE were no longer 
applicable.  Doses from engineering support activities in 
support of those shots are not included in DTRA's current 
reconstructed doses for the veteran.  

In its February 2003 letter, DTRA summarized its previous 
analysis, stating that the February 2001 dose reconstruction 
of 2.8 rem gamma for the veteran had assumed 231st Engineer 
Combat Battalion activities in the forward area from October 
2 through December 5, 1951.  This included a dose of 2.64 rem 
gamma for activities during Operation JANGLE from November 23 
through December 4, 1951.  This reconstruction also included 
an internal dose of 0.2 rem to the heart and coronary 
arteries.  DTRA explained that since it had been determined 
that the veteran was not present in the forward area after 
November 6, 1951, his dose was re-evaluated.  His revised 
external dose was 0.096 rem (0.1 rem rounded).  DTRA stated 
that this dose has an upper bound of 0.1 rem.  In addition, 
DTRA reported that the veteran's internal (50-year) committed 
dose equivalent to the heart and coronary arteries was less 
than 0.1 rem.  

In response to concerns about the use of representative 
breathing rates and suspension and resuspension values, DTRA 
explained that the veteran's internal dose is not sensitive 
to the parameters of breathing rate and 
resuspension/suspension.  DTRA stated that even at a 
breathing rate 2 to 3 times higher than the 1.2 cubic meters 
per hour used in the respiratory tract model, the veteran's 
internal dose to the heart and associated arteries would be 
less than 0.1 rem.  DTRA further stated that even if the soil 
suspension factor for all forward-area engineer activities 
were increased to the highest level, which had been applied 
only to post-shot engineer activities, the veteran's internal 
dose to the heart and associated arteries would be less than 
0.1 rem.  DTRA noted that previously the veteran's (50-year) 
total committed dose equivalent to the heart and associated 
arteries, based upon all forward-area activities of the 231st 
Engineer Combat Battalion, was reported as 0.2 rem.  

The Board acknowledges that in its April 2002 remand it 
outlined the veteran's contentions regarding the activities 
of his company, "A" Company, in that he contended that he 
and others of his company were stationed in a forward area 
throughout the BUSTER-JANGLE series and that they 
participated in placing items at designated positions around 
ground zero for each shot and participated in clearing debris 
and damaged equipment after each shot.  As available morning 
reports and the battalion history did not establish the 
veteran's presence or absence at the various locations as 
claimed, the Board stated that the veteran's presence and 
activities as claimed would be conceded under 38 C.F.R. 
§ 3.311(a)(4).  The additional morning reports provided by 
DTRA in February 2003 establish the absence of Company A from 
the forward area in the vicinity of Frenchman Flat as of 
November 6, 1951, and thereafter, disproving the basis for 
the prior concession.  The Board further notes that at the 
end of the April 2002 remand, as it does with each remand, 
the Board, with reference to 38 C.F.R. § 20.1100, stated that 
the remand was in the nature of a preliminary order and did 
not constitute a decision of the Board on the merits of the 
appeal.  

In March 2003, the RO referred the case to the VA 
Compensation and Pension Service Director.  In April 2003, 
the Compensation and Pension Service Director referred the 
case to the Under Secretary for Health.  In a memorandum 
dated in April 2003, the Chief Public Health and 
Environmental Hazards Officer stated that damage to coronary 
arteries or other portions of the heart other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  She said that deterministic 
changes generally are considered to have a threshold and that 
the probability of causing harm in most healthy individuals 
at doses of less than 10 rem as a result of deterministic 
effects is close to zero.  She also said that usually, a 
threshold dose on the order of hundreds or thousands of rads 
must be exceeded for the deterministic effect to be 
expressed.  Based on this information and with consideration 
of the radiation dose estimates provided by DTRA, she stated 
that it was her opinion that it is unlikely that the 
veteran's coronary artery stenosis and ischemic heart disease 
could be attributed to exposure to ionizing radiation in 
service.  

After review of the medical opinion from the Under Secretary 
for Health and review of the evidence in its entirety, the 
Compensation and Pension Service Director stated in a letter 
dated in late April 2003 that it was his opinion that it 
there is no reasonable possibility that the veteran's 
disabilities were the result of his radiation exposure in 
service. 

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is a 
against finding a causal relationship between the veteran's 
heart disease and the ionizing radiation to which he was 
exposed during service.  The Board has considered Dr. 
Martell's February 1994 letter and the Executive Summary of 
Radiation from Medical Procedures in the Pathogenesis of 
Cancer and Ischemic Heart Disease:  Dose-Response Studies 
with Physicians per 100,000 Population published in 1999, 
both of which discuss the hypothesis that atherosclerosis 
plaques may be radiation-induced benign tumors of the artery 
wall.  In addition, the Executive Summary states that medical 
radiation, received even at very low and moderate doses, is 
an important cause of ischemic heart disease.  It does not, 
however, define "very low and moderate doses" 
quantitatively such that it would allow application to the 
reconstructed radiation dose estimate for the veteran 
provided by DTRA, and is, therefore, of limited probative 
value.  

The Board is left with the opinions of the Chief Public 
Health and Environmental Hazards Officer and the Compensation 
and Pension Service Director, which are clearly against 
finding a causal relationship between the veteran's radiation 
exposure and his heart disease.  The medical opinion of the 
Chief Public Health and Environmental Hazards Officer 
considered the radiation dose estimate from DTRA and provided 
citations to scientific and medical sources on which she 
relied in formulating her opinion, and the Compensation and 
Pension Service Director specifically stated that he 
considered not only that medical opinion but also the 
evidence in its entirety, which would include the letters, 
articles and book excerpts submitted by the veteran.  The 
Board finds that the probative value of these opinions 
outweighs the hypotheses found in Dr. Martell's letter and 
the Executive Summary of Radiation from Medical Procedures in 
the Pathogenesis of Cancer and Ischemic Heart Disease:  Dose-
Response Studies with Physicians per 100,000 Population.  
Without providing quantitative data applicable to the 
veteran's claim, the Board repeats that this evidence is of 
limited probative value.  

The Board wishes to point out that even when requested to 
provide an opinion based on the earlier, higher radiation 
dose estimates of 2.78 rem gamma with an estimate of 0.2 rem 
for the internal 50-year committed dose equivalent to the 
heart/coronary arteries, the Chief Public Health and 
Environmental Hazards Officer in April 2001 concluded that it 
was unlikely that the veteran's heart disease could be 
attributed to such exposure.  Further, in May 2001, the 
Acting Director of the Compensation and Pension Service, who 
considered not only that medical opinion but also the 
evidence in its entirety, including the reconstructed dose 
estimate for the veteran, his age of 22 years at exposure and 
the time-lapse between the radiation exposure and first 
diagnosis of the heart disease, came to the same conclusion 
that it was unlikely that the veteran's heart disease was the 
result of his exposure to radiation in service.  

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's claim.  

Combee

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his heart disease, the veteran has not presented nor does the 
record reveal any other potential theory for a grant of 
service connection.  As was discussed earlier, the Board has 
found the preponderance of the evidence to be against the 
veteran's proposition that his heart disease was 
etiologically related to radiation exposure sustained during 
service.  The veteran has presented no other relevant 
evidence than that discussed above, and the evidence that has 
been obtained under VA's duty to assist is, as discussed 
above, against the claim.  

In summary, the Board finds that the competent and probative 
medical and other evidence of record does not demonstrate 
that the veteran's hypertension or arteriosclerosis was 
present until more than a year after service or that his 
heart disease is etiologically related to any incident of 
service including exposure to ionizing radiation.  The Board 
therefore concludes that the veteran's heart disease was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  Accordingly, the benefit 
sought on appeal is denied. 



ORDER

Entitlement to service connection for heart disease is 
denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

